Citation Nr: 0822658	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain with degenerative changes.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty from January 2001 to June 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision in which the RO 
granted service connection and assigned an initial 10 percent 
rating for lumbar strain with degenerative changes, effective 
November 23, 2005.  Later the same month, the veteran filed a 
notice of disagreement (NOD) with the initial disability 
rating assigned.  The RO issued a statement of the case (SOC) 
in September 2006; and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
the same month.  The RO issued a supplemental SOC (SSOC) in 
March 2007.

Because the claim for an increased rating for the veteran's 
service-connected low back disability involves a request for 
a higher initial rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

The veteran was scheduled for a videoconference Board hearing 
on June 26, 2008; however, he failed to appear on the 
scheduled hearing date.  The hearing notice was not returned 
as undeliverable, and no further communication was received 
from the veteran regarding the hearing request or his failure 
to appear.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2007).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

During an April 2006 VA examination, the veteran reported 
that he had had recent x-ray and magnetic resonance imaging 
(MRI) studies of his lumbar spine.  The examiner added that 
for completeness sake it would be helpful to include their 
results in the examination report.  These radiological 
results, along with treatment records from the Moncrief Army 
Community Hospital, have been associated with the file and 
reflect that the veteran has been diagnosed with degenerative 
disc disease (DDD) at L3-L4 and L4-L5 and intervertebral disc 
syndrome (IVDS) at L4-L5 and L5-S1.  In his substantive 
appeal, the veteran indicated that his low back disability 
has increased in severity since grant of service connection, 
noting that his treating physician has recommended that he 
undergo surgery on his back.  Moreover, the Board notes that 
the examiner did not provide the results for lateral rotation 
in degrees on range of motion testing.  Hence, an examination 
to obtain more contemporaneous findings is needed.  

The Board also emphasizes that service connection currently 
is in effect for residuals of lumbar strain with degenerative 
changes, and the disability has been evaluated on the basis 
of limited motion..  As noted above, however, the medical 
evidence indicates that the source of many of the veteran's 
complaints appears tied to DDD, or IVDS, between L3 and S1.   
The Board finds that this evidence raises questions about the 
nature and extent of the veteran's service-connected 
disability, and whether evaluation of the disability as IVDS 
is warranted.  

As such, a medical opinion addressing whether the veteran's 
DDD/IVDS represents a residual, or progression, of the 
veteran's service-connected low back disability, and, if not, 
whether it is possible to separate the nonservice-connected 
DDD/IVDS symptoms from those of the veteran's service-
connected low back disability, is also needed to resolve the 
claim.  The Board emphasizes that where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  If the examiner determines 
either that the veteran's DDD/IVDS represents a progression 
of, or is associated with, the service-connected low back 
disability, or that the symptoms/effects of the veteran's 
DDD/IVDS cannot be separated from the service-connected 
disability, then the examiner should render findings 
responsive to the criteria for rating IVDS.  

Hence, the RO should arrange for the veteran to undergo VA 
neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination(s), without good cause, may result in denial of 
the claim (as the original claim will be considered on the 
basis of evidence of record).  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records from the Moncrief 
Army Community Hospital, where the veteran receives treatment 
for his low  back disability.  The claims file currently 
includes treatment records from the Moncrief Army Community 
Hospital, dated from March 31, 2006 to September 6, 2006.  
When VA is put on notice of the existence of records 
generated by service department facilities that may have an 
impact on the adjudication of a claim, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Hence, 
the RO must obtain all outstanding pertinent records from the 
Moncrief Army Community Hospital, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year Veterans 
Claims Assistance Act of 2000 (VCAA) notice period).  See 
38 U.S.C.A. §§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 
(2007) 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).   See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).   
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  The RO's 
adjudication of the claim should include consideration of 
whether "staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), 
pursuant to Fenderson (cited to above), is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Moncrief Army Community Hospital 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's low back, from November 23, 
2005 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examinations, by appropriate physicians, 
at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back.  The examiner should also offer 
an opinion as to whether the veteran has 
any separately ratable neurological 
residual (in addition to orthopedic 
residuals) as a manifestation of the 
service-connected low back disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He or she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the veteran's DDD/IVDS 
represents a residual, or progression of, 
the low back disability for which service 
connection has been granted.  If not, the 
examiner should indicate whether it is 
possible to separate the veteran's 
DDD/IVDS symptoms from those of the 
veteran's service-connected low back 
disability.  If so, or if it is not 
possible to separate the DDD/IVDS 
symptoms from the service-connected low 
back disability, the examiner should 
render findings as to the existence and 
frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least 2 weeks but less 
than 4 weeks; (b) at least 4 weeks but 
less than 6 weeks; or (c) at least 6 
weeks.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for higher 
rating for residuals of low back strain 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim should include consideration 
of whether "staged rating", pursuant to 
Fenderson (cited to above), is warranted.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

